Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I, Embodiment 1, figs. 4 & 7, which corresponds to claims 1-6 and 8-48 in the reply filed on 03/17/2022 is acknowledged. Therefore, claims 7 & 49-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hachisuka et al. (US 8,072,074; hereinafter Hachisuka).
Regarding claim 1, Hachisuka discloses, in fig. 1, a memory cell, comprising: a transistor comprising: a source/drain region 59 having an upper surface; and an interconnect 66 coupled with the source/drain region 59, wherein a width of the interconnect 66 is not greater than a width of the upper surface of the source/drain region 59; and a capacitor 82 comprising a bottom electrode 70, cell dielectric material 71 and a top electrode 72 at least partially formed in a container opening, wherein the bottom electrode 70 of the capacitor 82 is in direct contact with the interconnect 66 of the transistor. 
Regarding claim 2, Hachisuka discloses wherein there is no contact plug or landing pad between the interconnect 66 of the transistor and the bottom electrode 70 of the capacitor 82 (fig. 1).
Regarding claim 3, Hachisuka discloses further comprising: a first insulative material 14 adjacent opposing sides of the interconnect 66 of the transistor; a second insulative material 17 over the first insulative material 14 and being of a different composition than the first insulative material 14; a third insulative material 18 over the second insulative material 17 and being of a different composition than the second insulative material 17, wherein the container opening extends through the second and third insulative materials 17/18 (fig. 1).
Regarding claim 4, Hachisuka discloses wherein the second insulative material 17 comprises silicon nitride (fig. 1).
Regarding claim 5, Hachisuka discloses wherein the second insulative material comprises a metal oxide (fig. 1).
Regarding claim 6, Hachisuka discloses wherein the second insulative material 17 is a monolayer (fig. 1).
Regarding claim 8, Hachisuka discloses wherein the interconnect 66 of the transistor is a metal-containing electrode (col. 11, lines 42-44).
Regarding claim 9, Hachisuka discloses wherein the interconnect of the transistor comprises a same material as the source/drain region of the transistor (col. 11, lines 38-52).

Allowable Subject Matter


3.	Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 13-48 are allowed.
	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “wherein the bottom electrode of the capacitor is in direct contact with the substantially round-nose-bullet-shape-shaped upper surface of the electrode of the switching device” (claim 13);  “fourth insulative material adjacent the first capacitor electrodes; and capacitor plate electrodes adjacent the fourth insulative material” (claim 18); or “fourth insulative material adjacent the first capacitor electrodes; and capacitor plate electrodes adjacent the fourth insulative material and spaced from the first capacitor electrodes by the fourth insulative material” (claim 33) as instantly claimed and in combination with the remaining elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

***Examiner’s note: 
	Claims 7 and 49-56 must labeled as withdrawn claims.


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818